Exhibit 10.89
        
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
SECTION 3(b), 4(2) OR 4(6) OF THE SECURITIES  ACT OF 1933,  AS  AMENDED (THE
“SECURITIES  ACT”), AND,  ACCORDINGLY, MAY NOT BE OFFERED, SOLD,  PLEDGED,
TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS THEREUNDER
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

 
$5,000.00 NOTE DUE 30 DAYS FROM ORIGINAL ISSUANCE DATE
 
THIS NOTE is a duly authorized note issued by National Automation Services,
Inc., a corporation organized and existing under the laws of the State of Nevada
(the “Company”) The Note is due in 30 days from the Original Issuance Date (the
“Maturity Date”), issued on April 16, 2013 (the “Original Issuance Date”) in an
aggregate principal amount of Five Thousand Dollars (US $5,000.00).
 
FOR VALUE RECEIVED, the Company promises to pay to Joan Dougherty located at the
address listed below (the “Holder”) the principal sum of Five Thousand Dollars
(US $5,000.00), on or prior to the Maturity Date and to pay interest to the
Holder on the principal
 
sum at a flat rate of one million (1,000,000) shares of the Company’s restricted
common stock (“Common Stock”). If at any time after the Original Issuance Date
an Event of Default has occurred, the Holder shall be entitled to remedies under
Section 1 hereof. This is not a Public Offering and is being offered to
accredited investors only.
 
This Note is subject to the following additional provisions:
 
 
Section 1.              Events of Default and Remedies.
 
I.              “Event of Default,” when used herein, means any one of the
following events (whatever the reason and whether any such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):
 
(a)       any default in the payment of the principal of or interest on this
Note as and when the same shall become due and payable either at the Maturity
Date, by acceleration, conversion, or otherwise;
 
(b)       the  Company  shall  fail  to  observe  or  perform  any  other  covenant,
agreement or warranty contained in, or otherwise commit any breach of, this
Note, and such failure or breach shall not have been remedied within fifteen
(15) Business Days of its receipt of notice of such failure or breach;
 
 
 

--------------------------------------------------------------------------------

 


(c)       the Company shall commence a voluntary case under the United States
Bankruptcy Code as now or hereafter in effect or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against the Company
under the Bankruptcy Code and the petition is not controverted within thirty
(30) days, or is not dismissed within sixty (60) days, after commencement of the
case; or a “custodian” (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or any substantial part of the property of the Company or
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or there is commenced against the Company any
such proceeding which remains un-dismissed for a period of sixty (60) days; or
the Company is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Company
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues un- discharged or un-stayed for a period of
thirty (30) days; or the Company makes a general assignment for the benefit of
creditors; or the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or the Company shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Company for the
purpose of effecting any of the foregoing;
 
II.        Remedies                    If  any  Event of  Default
occurs  and  continues, then  the Holder may, by notice to the Company,
accelerate all of the payments due under this Note by declaring all amounts so
due under this Note, whereupon the same shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are waived by the Company, notwithstanding anything contained herein to the
contrary, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law.  Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder. No
such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.  This shall include, but not be limited to
the right to temporary, preliminary and permanent injunctive relief without the
requirement of posting any bond or undertaking.
 
(a)       The Holder may thereupon proceed to protect and enforce its rights
either by suit in equity and/or by action at law or by other appropriate
proceedings whether for the specific performance (to the extent permitted by
law) of any covenant or agreement contained in this Note or in aid of the
exercise of any power granted in this Note, and proceed to enforce the payment
of this Note. The Company agrees to pay reasonable costs of collection incurred
by Holder and its counsel upon a default and failure of the Company to pay the
Note in a timely manner.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)       Except as expressly provided for herein, the Company specifically (i)
waives all rights it may have (A) to notice of nonpayment, notice of default,
demand, presentment, protest and notice of protest with respect to any of the
obligations hereunder or the shares of Common Stock and (B) notice of acceptance
hereof or of any other action taken in reliance hereon, notice and opportunity
to be heard before the exercise by the Holder of the remedies of self-help,
set-off, or other summary procedures and all other demands and notices of any
type or description except for cure periods; and (ii) releases the Holder, its
officers, directors, agents, employees and attorneys from all claims for loss or
damage caused by any act or failure to act on the part of the Holder, its
officers, attorneys, agents, directors and employees except for gross negligence
or willful misconduct.

 
Section 2.              Common Stock
 
Upon Maturity, the unpaid principal amount of this Note plus one million shares
of the Company’s Common Stock shall be paid to the Holder. Shares issued shall
become free trading stock as promulgated by the rules and regulations of the U.
S. Securities and Exchange Commission. Upon payment in full on or before the
Maturity Date, the Purchaser shall return the Note to the Company for
cancellation.  The Company shall use reasonable efforts to deliver to the Holder
not later than ten (10) Business Days after the Maturity Date, a certificate or
certificates representing the number of shares of Common Stock being acquired.

 
(a)       The issuance of a certificate or certificates for shares of Common
Stock shall be made without charge to the Holder for any documentary stamp or
similar taxes that may be payable in respect of the issuance or delivery of such
certificate, provided that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the issuance and delivery
of any such certificate in a name other than that of the Holder and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.
 


Section 3.                   Absolute Payment Obligation;  Except as expressly
provided herein, no provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of,
and interest on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed. This Note is a direct obligation of the Company.
This Note ranks pari passu with all other Notes now or hereafter issued under
the terms set forth herein.  The Company represents that it shall not issue more
than $250,000 of Notes inclusive of this Note during the period from the
Issuance Date to the Maturity Date. Notwithstanding the foregoing, the Company
reserves the right to enter into a variety of funding agreements at any time
during the period of this Note with terms and conditions dictated by market
conditions and the capital needs of the Company.
 
 
 

--------------------------------------------------------------------------------

 
  
Section 4.              Loss, Theft, Mutilation or Destruction.  If this Note
shall be mutilated, lost, stolen or destroyed, the Company shall execute and
deliver, in exchange and substitution for and upon cancellation of a mutilated
Note, or in lieu of or in substitution for a lost, stolen or destroyed Note, a
new Note for the principal amount of this Note so mutilated, lost, stolen or
destroyed but only upon receipt of an affidavit of such loss, theft or
destruction of such Note, and, if requested by the Company, an agreement to
indemnify the Company in form reasonably acceptable to the Company.
 
Section 5.              Payment Dates.   Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next following Business Day.
 
Section 6.              Notices.   All notices, requests and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally against written receipt, by facsimile
transmission against facsimile confirmation, or mailed by recognized overnight
courier prepaid, to the parties at the following addresses:
 
If to the Company:
National Automation Services, Inc.  
P.O. Box 400775
 
Las Vegas, NV  89140
 
Attn: Robert W. Chance, President & CEO

 
 
If to the Holder: 
Joan Dougherty
 
3306 St. Davids Road
 
Newtown Square, PA 19073

 
 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8, be deemed given upon facsimile confirmation, (c)
if delivered by overnight courier to the address as provided in this Section 8,
be deemed given on the earlier of the first Business Day following the date sent
by such overnight courier or upon receipt and (d) if by electronic mail, when
directed to an electronic mail address provided for in this Section 8, be deemed
given upon delivery (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 8). Any party from time to
time may change its address, facsimile number, email address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.
 
Section 7.       Waiver.  Any waiver by the Company or the Holder of a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver must be
in writing.
 
 
 

--------------------------------------------------------------------------------

 


Section 8.       
  Invalidity.    If  any  provision  of  this  Note  is  held  to  be  invalid,  illegal  or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is held to be inapplicable to any person or circumstance, it shall
nevertheless  remain applicable  to all other persons and circumstances.


Section 9.          Rules of Construction. By its acceptance of this Note,
Holder acknowledges and agrees that he has been represented by counsel during
the negotiation and execution of this Note, and therefore he waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.


Section 10.        Governing Law.   This Note shall be construed and enforced in
accordance with and governed  by the internal laws of the State of Nevada,
without  regard to its principles of conflicts of laws.


Section 11.        Consent  to Jurisdiction;  Service  of Process.   The
Company  and Holder,  by his acceptance of this Note, each irrevocably consents
and agrees that any proceeding commenced by it arising out of or relating to
this Note shall be brought only in the applicable court in the State of Nevada
in any other manner provided by applicable law.


Section 12.       Waiver of Jury Trial. The Company and Holder, by his
acceptance of this Note, each irrevocably  waives any and all right to trial  by
jury in any proceeding  arising out of or related to this Note.


Section 13.        Transfer; Assignment.  This Note is not transferable,
negotiable or assignable  by Holder except pursuant to the laws of descent and
distribution.
 
Section 14.        Headings.  Headings are for convenience of reference only and
shall not limit or otherwise affect or be used in the construction of any of the
terms or provisions hereof.
 
IN WITNESS WHEREOF, the Company  has caused this instrument  to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.
 

 
NATIONAL AUTOMATION SERVICES, INC.

 
 
 

--------------------------------------------------------------------------------